      Case 2:18-cv-03836-DWL Document 151 Filed 04/15/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Latricia Flowers-Carter, et al.,                 No. CV-18-03836-PHX-DWL
10                 Plaintiffs,                        ORDER
11   v.
12   Braun Corporation,
13                 Defendant.
14
15          On April 1, 2020, Plaintiffs filed a motion seeking “an order compelling answers

16   to their discovery requests and sanctioning Defendant for its failure to discharge its
17   discovery obligations” (the “Motion to Compel”). (Doc. 143.) Portions of the Motion to

18   Compel are redacted, and many of the exhibits include redacted portions or are redacted

19   in their entirety. (Id.) Plaintiffs lodged under seal an unredacted version of the Motion to

20   Compel and the exhibits thereto (Doc. 145), along with a Motion to Seal (Doc. 144). The
21   Motion to Seal was denied without prejudice (Doc. 148), and Plaintiffs have not filed a

22   new motion to seal, nor have they filed an unredacted version of the Motion to Compel

23   and exhibits thereto in the public record.

24          Pursuant to LRCiv 5.6(e), Plaintiffs had five days from the date of the order

25   denying the Motion to Seal to publicly file the unredacted version of the Motion to

26   Compel. The Court will extend the time provided by LRCiv 5.6(e) for Plaintiffs to act.
27          Accordingly,

28          IT IS ORDERED that Plaintiffs may, within 7 days of the entry of this Order, (1)
      Case 2:18-cv-03836-DWL Document 151 Filed 04/15/20 Page 2 of 2



 1   file an unredacted version of the Motion to Compel (and unredacted exhibits thereto) in
 2   the public record, or (2) file a new motion to seal that conforms with the requirements
 3   delineated in the Court’s April 3, 2020 Order.
 4         IT IS FURTHER ORDERED that if Plaintiffs fail to take one of these two steps
 5   by the deadline above, the Motion to Compel will be summarily denied.
 6         Dated this 15th day of April, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
